Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Posture: Final action
This is a reissue application filed on 04/06/2020 of US patent 9,982,022 Issued on May. 29, 2018. 
A non-final office action was mailed on 11/18/2021.
Applicants response and claim amendment filed on 2/25/2022 has been fully considered.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Priority
US patent 9,982,022 was issued from US application 14/911,319 filed on Feb.10, 2016, which is 371 of PCT/EP2014/068259, filed Aug. 28, 2014; Which claims priority to EP application 13182022, filed Aug. 28, 2013.
Claims
Claims 1-16 were originally present in the issued `022 patent. New claims 17-18 added by the amendment filed on 4/6/2020.
Claims 1and 8 are amended by the amendment filed on 2/25/2022.
Claims 1-18 are currently pending in this reissue application. 
Withdrawn Rejection
	The double patenting rejection over claim 11 of US Patent 9,994,626 set forth in the previous office action has been withdrawn in view of the claim amendment.
				Original Patent
	The following is a quotation of 35 USC 251:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by 
MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent as required by 35 U.S.C 251. 
1. Claims 1-18 of this reissue application as amended 2/18/2022, do not meet the “original patent” clause under 35 USC 251 because the `022 patent specification does not clearly and unequivocally disclose the claimed invention.  
Independent claims 1 and 8 are amended by adding “provided that for i) and ii) X10 is not D when X20 is W for a polypeptide capable of binding human complement component 5.” Claims 2-7 and 9-18 directly or indirectly depend on claims 1 and 8.

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.
Based on Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014) a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims. Like in Antares, the ‘022 patent does not adequately support the amended claims 1-18. 
The `022 patent specification as filed discloses polypeptide variants based on novel scaffold. The specification discloses a polypeptide of SEQ ID NOs: 55 in which X10 and X20 correspond to any amino acid (see col. 2:25-36, 51-59; col.9:45-col.10:19; col.27:49-col.31:9); the polypeptide comprising the amino acid sequence of SEQ ID NOs: 56-62, in which X10 and X20 correspond to any amino acid (col.6:26-7:17).  Neither the original specification nor the claims, disclose the amino acid sequence of the claimed polypeptide in which X10 is not D when X20 is W.  Since the original disclosure of the ‘022 patent fails to clearly and unequivocally disclose the claimed invention of amended claims 1-18,  the amended claims 1-18 do not meet the original patent requirement of 35 USC 251.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claims 1 and 8 are amended to include “provided that for i) and ii) X10 is not D when X20 is W for a polypeptide capable of binding human complement component 5.” Claims 2-7 and 9-18 directly or indirectly depend on claims 1 and 8.

Applicants asserted that the amendment to the claims 1 and 8 find support in the specification at 2:65 to 3:4, 4:30; 4:37; 8:8-13; 28:62-63; 29:4-5; 75-76:<400> (see the 2/18/2022 response at page 1). However, none of the listed citations in the `022 patent find support to the instant claim amendment - “provided that for i) and ii) X10 is not D when X20 is W for a polypeptide capable of binding human complement component 5.” 
The `022 patent specification as filed discloses polypeptide variants based on novel scaffold. The specification discloses a polypeptide of SEQ ID NOs: 55 in which X10 and X20 10 and X20 correspond to any amino acid (col.6:26-7:17).  Thus, the specification as originally filed does not support the amended claim limitation in which X10 is not D when X20 is W. The specification lacks sufficient guidance as to the selection of amino acids at positions X10 and X20 of the polypeptides that could be predictably altered while retaining the C5 binding specificity, such that one skill in the art would understand that applicants are in possession of the claimed invention. The absence of sufficient disclosure of relevant identifying characteristics of the claimed variant polypeptides which bind to C5, applicants must establish a “reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art. The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996). See MPEP 2163.05.II. Thus, the amended claims 1-18 lack written description support in the original specification and claims.

2.	Claims 1 and 8 are objected to because of the following informalities:  In claims 1 and 8 the ii) recites “an amino acid sequence which has least 91 % identity to the sequence defined in i), provided that X46 is not D or E when X45 is N”.  The polypeptide in i) no longer includes N at position X45. Thus, the recitation in ii) “provided that X46 is not D or E when X45 is N” is unnecessary. Appropriate correction is required.

					Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. 9,982,022 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:

By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered


Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450


Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Sharon Turner/			/Jean C. Witz/
Patent Reexamination Specialist	Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991		Central Reexam Unit 3991